United States Court of Appeals
                     For the First Circuit

No. 13-1940

                         MARK A. HANSEN,

                      Plaintiff, Appellant,

                               v.

                    SENTRY INSURANCE COMPANY,

                      Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                          ERRATA SHEET

     The opinion of this Court issued on June 25, 2014 is amended
as follows:

     On page 24, line 10, replace "causal" with "casual".